Citation Nr: 0832175	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-36 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for hemoglobinopathy.

2.  Entitlement to an increased disability rating for a 
service-connected back disorder, claimed as status post-
lumbar discectomy, L5-S1, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1994 to May 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran appealed that decision, and the case was 
referred to the Board for appellate review. 

A hearing was held in October 2007 before the undersigned 
Acting Veterans Law Judge sitting at the RO.  A copy of the 
hearing transcript has been associated with the claims file.

The issue of entitlement to an increased rating for a service 
connected back disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hemoglobinopathy was denied in a 
final rating decision issued in January 2002.

2.  Evidence received since the January 2002 rating decision 
is cumulative or redundant of the evidence previously of 
record, does not relate to unestablished facts necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for hemoglobinopathy.
CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for hemoglobinopathy has not been 
received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In reviewing the veteran's application to reopen his claim of 
entitlement to service connection for hemoglobinopathy, the 
Board observes that the veteran received a letter from the RO 
in February 2006, prior to the initial decision on the claim 
in April 2006.  This letter informed the veteran of the bases 
for the prior decision's denial of his claim for service 
connection for hemoglobinopathy, and what evidence would be 
necessary to substantiate the elements required to establish 
the claim.  See Kent, supra.  Specifically, this letter 
informed the veteran that the January 2002 decision denied 
his claim for hemoglobinopathy because the condition did not 
relate to service.  The letter continued by notifying the 
veteran that in order to reconsider the issue, he would have 
to submit new and material evidence that related to this 
fact.  The letter also defined new and material evidence.  
The letter put the veteran on notice that new evidence is 
evidence that is in existence and is submitted to VA for the 
first time.  The letter also put the veteran on notice that 
material evidence is evidence that is pertained to the reason 
his claim was previously denied.  Additionally, the September 
2006 statement of the case (SOC) notified the veteran of the 
reasons for the denial of his application and, in so doing, 
further informed him of the evidence that was needed to 
substantiate his claim.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records.  The 
veteran did not identify any other treatment records relevant 
to his claim that he wished VA to obtain.  The Board, 
therefore, finds that the VCAA duty to assist has also been 
satisfied. 

Legal Criteria

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the veteran's application 
to reopen the claim in this case, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Claim to Reopen

The record reflects that at the veteran's May 2001 separation 
examination, the examiner noted that the veteran's mean 
corpuscle volume (MCV) was low resulting in hemoglobinopathy.  
The Board observes that the veteran's claims for service 
connection for hemoglobinopathy was previously considered and 
denied by the RO in a decision dated in January 2002.  
Service connection was denied as  hemoglobinopathy was not 
considered an actual disabling condition.  The RO noted that 
without actual clinical findings, together with an 
appropriate diagnosis or disability, service connection was 
not warranted.  The evidence of record at the time of the 
January 2002 rating decision included the veteran's service 
medical records and a July 2001 VA examination.  In denying 
the claim, the RO observed that the July 2001 VA examination 
showed that the veteran had no history of anemia or any 
complications due to his hemoglobinopathy. 

The veteran was notified of that decision and of his 
appellate rights; however, he did not submit a notice of 
disagreement.  In general, rating decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105.

Thereafter, in December 2005, the veteran submitted a 
statement requesting that his claim for service connection 
for hemoglobinopathy be reopened.  In an April 2006 rating 
decision, the RO denied service connection for 
hemoglobinopathy, finding that no new and material evidence 
had been received to reopen the previously disallowed claims.  
The September 2006 statement of the case (SOC) noted that the 
veteran's February 2006 VCAA notice response indicated that 
the veteran had no additional evidence to submit to VA to 
substantiate his claim.  Thus, the only evidence associated 
with the claims file subsequent to the January 2002 decision 
is the veteran's own assertions and his sworn testimony at 
the October 2007 hearing.  He testified that he had been told 
that his MCVs were low; however, he had did not receive any 
treatment as a result of this finding.  He had not been 
placed on any medication and received no follow-up treatment.  
He further added that he was unsure if he was having any 
current problem related to his in-service abnormal MCVs.  

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the January 2002 decision 
and finds that new and material evidence sufficient to reopen 
the previously denied claims for service connection for 
hemoglobinopathy has not been submitted.  Service connection 
was denied in 2002 as the evidence failed to show that the 
veteran has a current disability as a result of his abnormal 
laboratory finding.  The veteran has not identified a current 
disability that is manifested by abnormal MCV findings.  In 
essence, the veteran is merely reiterating his prior 
contentions which were addressed by the RO in the January 
2002 rating action.  Thus, the veteran's contentions are not 
deemed to be "new and material evidence" and cannot serve 
to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

For these reasons, the Board determines the evidence 
submitted subsequent to the January 2002 rating decision is 
either cumulative or redundant; does not relate to an 
unestablished fact necessary to substantiate the claim; and 
does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Consequently, the evidence 
received since the last final disallowance of the veteran's 
claim is not new and material, and his petition to reopen the 
claim for service connection for hemoglobinopathy must be 
denied.  38 U.S.C.A. § 5108.


ORDER

As no new and material evidence has been received, the claim 
for service connection for hemoglobinopathy is not reopened; 
the appeal is denied.


REMAND

In this case, the veteran is asserting that his back disorder 
is more severe than reflected by the current 10 percent 
rating. 

At his October 2007 hearing, the veteran stated that he had 
been treated for his back at the Ann Arbor VAMC.  However, 
the Board observes that no VAMC treatment records are in the 
veteran's claims file.  The Board notes that the procurement 
of records such as outstanding VA treatment records is 
required.  Where VA has constructive and actual knowledge of 
the availability of pertinent reports in the possession of 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  As records are potentially probative and as 
records in the possession of VA are deemed to be 
constructively of record, they must be obtained.  See also 
Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (holding 
that the relevance of documents cannot be known with 
certainty before they are obtained).

In his November 2006 VA Form 9, the veteran contended that 
his back disorder has been worsening for the past several 
years.  While the veteran was afforded a VA examination in 
February 2006, it appears that the examination may have been 
inadequate.  At his October 2007 hearing, the veteran 
testified that in measuring his forward flexion range of 
motion, the VA examiner told the veteran that he could use 
the assistance of the examining table, thus producing an 
inaccurate result.  As the veteran has asserted an increase 
in severity of his back disability since the most recent VA 
compensation and pension examination, the Board is of the 
opinion that the veteran should be afforded a new VA 
examination to determine the current severity of his service 
connected back disorder.  See also Schafrath v. Derwinski, 1 
Vet. App. 589 (1991) (where the evidence of record does not 
reflect the current state of the veteran's disability, a VA 
examination must be conducted).  

Furthermore, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
notice letter in connection with his claim 
for an increased evaluation for his back 
disorder.  The letter should tell the 
claimant to provide medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
claimant's employment and daily life.  If 
the Diagnostic Codes under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), the 
RO should provide at least general notice 
of that requirement to the claimant.  
Additionally, the claimant must be 
notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
The notice must also provide examples of 
the types of medical and lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The RO or the AMC should obtain a copy 
of all pertinent VA outpatient records 
from the Ann Arbor VAMC from December 2005 
to the present.  If the veteran identifies 
any other pertinent evidence, the RO or 
the AMC should undertake appropriate 
development to obtain a copy of that 
evidence.  If the RO or the AMC is 
unsuccessful in obtaining any pertinent 
evidence from the Ann Arbor VAMC or any 
other evidence that has been identified by 
the veteran, it should so inform the 
veteran and his representative and request 
them to provide the outstanding evidence.

3.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the current severity of the veteran's 
service-connected back disorder.  The 
claims folders, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies, such as x-rays, should 
be performed.

The examiner must fully set forth all 
current complaints, pertinent clinical 
findings, and diagnoses related to the 
veteran service-connected back disorder.  
The examiner should perform range of 
motion testing and note any decreased 
range in motion upon repetition testing.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the claims.  If any 
benefit sought remains denied, the veteran 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


